DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/03/22 has been entered.

Response to Arguments
Applicant's arguments filed 11/01/21 have been fully considered but they are not persuasive. The applicant argues that a pulse train is not equivalent to a continuous wave train, and while the examiner agrees, with this statement, however, the applicant further argues that a pulse with a pulse width of 100ms is not analogous to a continuous wave train. The applicant disagrees with this assertion, because the applied art is teaching optical stimulation not electrical stimulation, therefore continuous emission of light being emitted and applied to the target area, would be considered a continuous electromagnetic wave, so a pulse of light lasting for 100ms would teach a continuous electromagnetic wave of 100ms. Further, the instant application defines a wave train as a continuous electromagnetic wave, see paragraph 25. So given the application definition of a wave train, and the fact that a pulse of continuously emitted light is a continuous electromagnetic wave, any light pulse having a pulse width of .1s-5 seconds successfully teaches the limitation of “the electromagnetic waves emitted by said actuator are emitted in a form of a continuous wave train having a duration from 0.1 s - 5 s”. 
The applicant further address that even if a single pulse is determined to be a continuous wave train that Denison fails to teach a pulse such that the continuous wave train would fall within the duration of .1-5 seconds. While the applicant is correct that the example taken from Denison [0113] fails to teach a pulse having a pulse width of .1s to 5s, Denison further teaches, that the light pulses can be continuous for up to several seconds (Denison [0038]) and further explains wherein the light pulse emitted from the light source is 10ms to about 1 second, meaning that the controller is configured to control the discharge of the electromagnetic waves, such that the electromagnetic waves emitted by said actuator are emitted in a form of a continuous wave train having a duration from 0.1 s - 5 s. Denison further teaches a specific example where the pulse is up to about 100ms, which is equal to .1s (Denison [0043]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degenaar et al (WO 2012/052727 A2) as cited in the IDS filed on 12/03/2019 in view of Mosenia et al (U.S. PG Pub 2018/0109946 A1), and further in view of Denison et al U.S. PG Pub 20110125078 A1).
Regarding claim 1, Degenaar teaches a device (figure 3-8), comprising: an energy source (figure 5 element 1; page 37 lines 16-24; page 39-41) ; a controller (Page 37 lines 16-24; page 40 line 5-page 42 line 6); an actuator coupled with at least one of said controller or said energy source ((Fig 7 element 1; figure 8; page 37 lines 14-24; page 38 lines 25-34; page 47 line 16- page line 14), said actuator configured to emit electromagnetic waves in a frequency range 10^13-10^20 Hz (figure 5 elements 10 and 11; page 27 lines 11-17; page 38 lines 9-21 A conversion for wavelength (in nm) to frequency (in Hz) was used); a pickup coupled with said controller and configured to measure electromagnetic waves in a frequency range 10^13-10^20 Hz (page 37 lines 16-26; page 38 lines 30-37; page 46 lines 10-15); the device energy source, the controller and the pickup are being configured for implantation in a human or animal body (figure 3; page 33 lines 10-15; page 46 lines 1-15); and the pickup device being is configured to detect that the electromagnetic waves have been radiated from genetically manipulated tissue(page 22 lines 20-27; page 36 line 35-page 37 line 15; page 38 lines 30-page 39 line 12); and wherein the electromagnetic waves measured by said pickup are the electromagnetic waves emitted by said actuator in changed form, a change being based on the effects of at least one of: reflection; absorption; transmission; or polarization (page 25 lines 1-12; page 38 lines 35-page 39 line 12). However, Degenaar fails to teach wherein said the controller is configured to control a discharge so that the electromagnetic waves emitted by said actuator are emitted in a form of a continuous wave train having a duration from 0.1 s - 5 s and said controller is configured to recognize that the electromagnetic waves measured by said pickup were emitted from said actuator.
Denison teaches a device in the same field of invention, wherein said controller is configured to control a discharge so that the electromagnetic waves emitted by said actuator ([0110]-[0111] teaches the processor can control the stimulation parameters such as the pulse with of the delivered optical stimulation; [0112]; [0124]; 0158] teaches the processor may change the stimulating parameters such the the optical stimulation has longer or shorter pulse widths) are emitted in a form of a continuous 
Mosenia teaches a device in the same field of endeavor, comprising an IMD ([0010]; [0047]) with an embedded light sensor (figure 2 element 52; [0047]) and a processor (controller) (figure 2 element 50) and an RF module configured to couple to an external RF module coupled to the light source (figure 2 element 48; [0047]). The light sensor configured to receive optical signals from an external light source to establish unidirectional optical communication. The processor coupled to the light sensor, wherein the processor is configured to verify the light being received from the sensor is from the trusted external light source ([abs]; [0008]; [0010]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date to modify the device of Degenaar to have the controller configured to control a discharge so that the electromagnetic waves emitted by said actuator are emitted in a form of a continuous wave train from 100ms to about 1 second, as taught by Denison, in order to effectively stimulate neural tissue and activate certain proteins and cells, such as opsin, and the controller coupled to the pickup, by the teaching of Mosenia to incorporate a controller (processor) that is capable of verifying the light received by the pickup (optical detector/light source) was generated from a particular and trusted light source 
Regarding claim 4, the modified device of Degenaar teaches the device according to claim 1, Degenaar further teaches wherein said change is additionally based on fluorescence (page 8 lines 13-16; page 38 lines 4-22).
Regarding claim 5, the modified device of Degenaar teaches the device according to claim 1, Degenaar further teaches wherein: said controller is configured to recognize, in the electromagnetic waves measured by said pickup, at least one of the following parameters, a combination of the following parameters, or a variable derived from at least one of the following parameters: amplitude; frequency or frequency spectrum; polarization direction; and phase (page 40 lines 22-36); at least one of the following processes being used: a modulation method; a pulse-width modulation; and detection of a change by using filters (page 40 lines 22-30).
Regarding claim 6, the modified device of Degenaar teaches the device according to claim 1, Degenaar further teaches wherein said controller or said pickup converts a measured electromagnetic wave into an electronic signal (page 37 lines 16-26; page 40 lines 22-36; page 47 lines 5-21) and preprocesses the electronic signal by means of at least one of the following processes: amplification; demodulation; filtering; AD conversion; rectification; determination of the signal strength; threshold determination; transformation in the frequency range; determination of signal quality; and/or determination of signal morphological parameters (page 40 lines 22-36; page 47 lines 10-21).
Regarding claim 7, the modified device of Degenaar teaches the device according to claim 1, Degenaar further teaches, wherein said controller or said pickup converts a measured electromagnetic wave into an electronic signal (page 37 lines 16-26; page 40 lines 22-36; page 47 lines 5-21) and analyzes the electronic signal by means of at least one of the following processes: segmentation; event detection; determination of periodicity; determination of phase position; determination of stability; classification 
Regarding claim 8, the modified device of Degenaar teaches the device according to claim 1, Degenaar further teaches wherein said pickup has at least one sensor selected from the group consisting of a photodiode, a phototransistor, a charge-coupled device (CCD) element, and an analog or digital image sensor (figure 8; page 40 lines 30-36; page 48 lines 29-39).
Regarding claim 9, the modified device of Degenaar teaches the device according to claim 1, Degenaar further teaches, the device further comprising actuators including at least one first actuator and a second actuator (figure 4 element 7; figure 5 element 14; figure 7 element 1 teach multiple light emitting diodes and/or optical arrays) that emit the electromagnetic waves at different frequencies (page 24 lines 30-36; page 28 lines 16; page 38 lines 9-22).
The device according to claim 10, further comprising a housing (Figure 5 element 12; page 47 line 24 teaches the optic fiber is enclosed in a sheath; page 42 lines 9-17) and wherein said at least one first actuator is coupled with said housing (page 42 lines 9-17;  or is disposed remote from said housing (Figure 3 as seen below, has an optical pacemaker with a casing circled in red with actuators (optical fibers) disposed outside the housing),

    PNG
    media_image1.png
    296
    259
    media_image1.png
    Greyscale


Regarding claim 11, the modified device of Degenaar teaches the device according to claim 1, Degenaar further teaches wherein the device according to claim 1, further comprising a fixing device configured to fix the device in human or animal tissue (Fig. 6 (7); page 37 line 24-26; page 55 line 44) and is configured to carry the electromagnetic waves through the human or animal tissue (page 41 lines 20-36; page 48 lines 6-13).
Regarding claim 12, the modified device of Degenaar teaches the device according to claim 1, Degenaar further teaches wherein the device according to claim 1, is further comprising electrical stimulation means (Fig. 6 (4); page 2 line 31- page 3 line 10; P6 lines 36-37; page 37 lines 7-10).
Regarding claim 13, the modified device of Degenaar teaches the device according to claim 1, Degenaar further teaches, wherein the device is configured to emit the electromagnetic waves to cardiac tissue or to nerve tissue in a spinal cord or muscle tissue (Page 43 line 6- page 44 line 5; Figure element 14; page 47 line 1; page 47 lines 16-21).
Regarding claim 14, the modified device of Degenaar teaches the device according to claim 1, Degenaar further teaches wherein said actuator is configured to emit the electromagnetic waves for stimulation of genetically manipulated tissue, a stimulation lying in a frequency range from 10^13 to 10^20 Hz (figure 5 elements 10 and 11; page 27 lines 11-17; page 38 lines 9-21 A conversion for wavelength (in nm) to frequency (in Hz) was used).
Regarding claim 16, the modified invention of Degenaar teaches claim 1, wherein said controller includes a release unit for discharging (page 37 lines 18-26).
In the alternative, Degenaar fails to teach, wherein said controller includes a release unit for discharging.
Denison teaches a device in the same field of invention, wherein a processor (controller), is coupled to a fluid delivery pump, and used to control the discharge of a substance from a reservoir into the body Fig 15; Fig 6 element 76 teaches a fluid pump coupled to the processor for pumping a substance from a reservoir into the body/tissue; [0145]-[0146]).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified Degenaar by Denison, to have a fluid delivery pump coupled to a processor, to control the release of a substances from a reservoir in the device to aid in to release therapeutic substances to transfect target tissue to improve the effects of optical stimulation and modulation in the body and improving the reaction of the body to the implant (Denison [0035]; [0150];[0152]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792